


Exhibit 10.92




THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (II) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.


SUNPOWER CORPORATION


WARRANT


TO PURCHASE COMMON STOCK


Certificate Number: T-1
Dated: February 28, 2012      



For value received, Total Gas & Power USA, SAS, a société par actions simplifiée
organized under the laws of the Republic of France (the “Investor” and, together
with any transferee of the Warrant in accordance with the terms of this Warrant,
the “Holder”), is entitled to purchase from SunPower Corporation, a Delaware
corporation (together with its successors and assigns, the “Company”), at any
time and from time to time after the date set forth above, subject to the
conditions set forth in Sections 1.2(f) and 1.2(g), and prior to 5:00 p.m., New
York time, on the Expiration Date (as defined below), at the purchase price of
$7.8685 per share (as such price may be adjusted pursuant to Section 2, the
“Exercise Price”) an aggregate of 9,531,677 fully-paid and nonassessable shares
of the Company's common stock, par value $0.001 per share (“Common Stock”) (as
such shares may be adjusted pursuant to Section 2, the “Warrant Shares”).


This Warrant (this “Warrant”) is being initially issued to the Investor pursuant
to a Private Placement Agreement dated February 28, 2012 (the “Purchase
Agreement”) by and between the Company and the Investor, together with a related
Terms Agreement, as each may be amended, restated, modified or supplemented from
time to time.


Section 1.Term and Exercise of Warrant.


1.1Term of Warrant. The Holder shall have the right, subject to the conditions
set forth in Sections 1.2(f) and 1.2(g), at any time before 5:00 p.m., New York
time,




--------------------------------------------------------------------------------






on the seventh anniversary of the date hereof, or, if such date is not a
Business Day (as defined below), the next Business Day (the “Expiration Date”)
to exercise this Warrant in accordance with the terms of this Warrant.


1.2Exercise of Warrant.


(a)Cash Exercise. Subject to Sections 1.2(f) and 1.2(g), this Warrant may be
exercised at any time prior to the Close of Business on the Expiration Date (or
if the Expiration Date is not a Business Day, the next Business Day) and from
time to time, in whole or in part, upon surrender to the Company, together with
the duly completed and signed form of notice of exercise (designating thereon
the Holder's election to cash exercise (“Cash Exercise”)) in the form attached
(the “Notice of Exercise”), and payment to the Company of the Exercise Price in
effect on the date of such exercise for the number of Warrant Shares in respect
of which this Warrant is then being exercised; provided, that the Holder may not
elect to Cash Exercise this Warrant unless there is available an effective
registration statement to cover such transaction or such Holder checks the box
on the Notice of Exercise thereby representing to the Private Placement
Representations (as defined in the Notice of Exercise). Payment of the aggregate
Exercise Price upon exercise pursuant to this Section 1.2(a) shall be made by
delivery of a check to the principal executive offices of the Company as
provided in Section 7 or, at the Holder's discretion, by wire transfer of
immediately available funds in accordance with written wire transfer
instructions to be provided by the Company at the Holder's request.


(b)Net-Issue Exercise. Subject to Sections 1.2(f) and 1.2(g), in lieu of
exercising this Warrant on a cash basis pursuant to Section 1.2(a), the Holder
may elect to exercise this Warrant at any time prior to the Expiration Date and
from time to time, in whole or in part, on a net-issue basis by electing to
receive the number of Warrant Shares which are equal in value to the value of
this Warrant (or any portion thereof to be canceled in connection with such
Net-Issue Exercise) at the time of any such Net-Issue Exercise, by surrender of
this Warrant, together with the duly completed and signed Notice of Exercise
(designating the Holder's election to Net-Issue Exercise (“Net-Issue
Exercise”)), to the Company at the principal executive offices of the Company as
provided in Section 7. The Notice of Exercise shall be properly marked to
indicate (A) the number of Warrant Shares to be delivered to the Holder in
connection with such Net-Issue Exercise, (B) the number of Warrant Shares in
respect of which this Warrant is being surrendered in payment of the aggregate
Exercise Price for the Warrant Shares to be delivered to the Holder in
connection with such Net-Issue Exercise, calculated as of the Determination Date
(as defined below) and (C) the number of Warrant Shares which remain subject to
this Warrant after such Net-Issue Exercise, if any (each as determined in
accordance with this Section 1.2(b)). In the event that the Holder elects to
exercise this Warrant in whole or in part on a net-issue basis pursuant to this
Section 1.2(b), the Company will issue to the Holder the number of Warrant
Shares determined in accordance with the following formula:


X = [Y x (A-B)] / A


where:


•
“X” is the number of Warrant Shares to be issued to the Holder in connection
with such Net-Issue Exercise;





--------------------------------------------------------------------------------






•
“Y” is the number of Warrant Shares to be exercised, up to the number of Warrant
Shares subject to this Warrant;



•
“A” is the Closing Sale Price (as defined below) as of the Determination Date
(as defined below) of one share of Common Stock; and



•
“B” is the Exercise Price in effect as of the date of such Net-Issue Exercise
(as adjusted pursuant to Section 2).



The “Determination Date” will be the date the Notice of Exercise is given to the
Company (determined in accordance with Section 7), or if such date is not a
Trading Day, the next succeeding Trading Day.


(c)Fractional Interests. No fractional shares of Common Stock will be issued
upon the exercise of this Warrant, but in lieu thereof the Company shall pay
therefor in cash an amount equal to the product obtained by multiplying the
Closing Sale Price of one share of Common Stock on the Trading Day immediately
preceding the date of exercise of the Warrant times such fraction (rounded to
the nearest cent).


(d)Deemed Issuance. Subject to 1.2(c), upon such surrender of the Warrant,
delivery of the Notice of Exercise and, in the case of a Cash Exercise pursuant
to Section 1.2(a), payment of the Exercise Price, the Company will with all
reasonable dispatch (and in no event more than three Business Days from delivery
of the Notice of Exercise), in the sole discretion of the Holder and as
reflected on the Notice of Exercise, either (i) issue and cause to be delivered
a certificate or certificates to and in the name of the Holder, or in the name
of such other Person as designated by the Holder, or (ii) establish an
electronic book entry at the Transfer Agent in a segregated account established
by the Transfer Agent for the Holder's benefit and registered in the name of
Holder, or in the name of such other Person as designated by the Holder, in
either case of (i) or (ii), for the number of full shares of Common Stock so
purchased upon the exercise of this Warrant, together with a check or cash in
respect of any fraction of a share of Common Stock otherwise deliverable upon
such exercise, as provided in Section 1.2(c). Such certificate or certificates
shall be deemed to have been issued, or such electronic book entry shall be
deemed to have been established, and the Person in whose name any such
certificates will be issuable, or in whose name the electronic book entry has
been registered, upon exercise of this Warrant (as indicated in the applicable
Notice of Exercise) will be deemed to have become a holder of record of such
Warrant Shares as of the date of the surrender of this Warrant and, in the case
of a Cash Exercise pursuant to Section 1.2(a), payment of the Exercise Price.


(e)Warrant Exercisable in Whole or in Part. The rights of purchase represented
by this Warrant shall be exercisable, at the election of the Holder, either in
full or from time to time in part. If this Warrant is exercised in respect of
less than all of the Warrant Shares purchasable on such exercise at any time
prior to the Expiration Date, a new Warrant of like tenor exercisable for the
remaining Warrant Shares may be issued and delivered to the Holder by the
Company. This Warrant or any part thereof surrendered in the exercise of the
rights thereby evidenced shall thereupon be cancelled by the Company and
retired.




--------------------------------------------------------------------------------






(f)Stockholder Approval Condition to Exercise Warrant. The Warrant shall not be
exercisable by Holder prior to the date the Company obtains stockholder approval
(“Stockholder Approval”) with respect to the issuance of Warrant Shares upon
exercise of the Warrant in the manner set forth in the Compensation and Funding
Agreement, dated February 28, 2012, between the Company and the Investor.


(g)Holder's Exercise Limitations. So long as the Company has at least $25
million aggregate principal amount of Convertible Notes outstanding, the Company
shall not effect any exercise of this Warrant, and a Holder shall not have the
right to exercise any portion of this Warrant, to the extent that after giving
effect to such issuance after exercise as set forth on the Notice of Exercise,
the Holder would, directly or indirectly, including through one or more
wholly-owned subsidiaries, become the “beneficial owner” (as these terms are
defined in Rule 13d-3 and Rule 13d-5 under the Exchange Act), of more than
74.99% of the voting power of the Company's capital stock that is at the time
entitled to vote by the holder thereof in the election of the Board of Directors
(or comparable body). Upon request by Holder, the Company shall obtain a written
statement from its Transfer Agent setting forth the number of shares of Common
Stock outstanding.


(h)Listing and Reservation Covenants. On and after the date of such Stockholder
Approval, the Company shall (i) cause the Warrant Shares to be approved for
listing on the NASDAQ Global Select Market or such other securities exchange or
market as the Common Stock is listed from time to time, subject to official
notice of issuance and (ii) for as long as this Warrant remains outstanding, at
all times reserve and keep available, free from preemptive rights, out of its
authorized but unissued Common Stock or shares of Common Stock held in treasury
by the Company, for the purpose of effecting the exercise of this Warrant, the
number of Warrant Shares then issuable upon the exercise hereof (after giving
effect to all anti-dilution adjustments provided for herein). All Warrant Shares
delivered upon exercise of this Warrant shall be newly issued shares or shares
held in treasury by the Company, shall have been duly authorized and validly
issued and shall be fully paid and nonassessable, and shall be free from
preemptive rights and free of any lien or adverse claim (except for liens or
adverse claims arising from the action or inaction of Holder).


Section 2.Adjustment of Exercise Price and Warrant Shares.


The Exercise Price and the number of Warrant Shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time as set
forth below.


2.1Adjustment for Change in Capital Stock. If, after the Issue Date of the
Warrant, the Company:


(a)pays a dividend or makes a distribution payable exclusively in shares of
Common Stock on all or substantially all shares of the Company's Common Stock;


(b)subdivides the outstanding shares of Common Stock into a greater number of
shares; or


(c)combines the outstanding shares of Common Stock into a smaller number of
shares;




--------------------------------------------------------------------------------




then the Exercise Price will be decreased (or increased with respect to an event
in clause (c)) based on the following formula:


[image.jpg]
where,


R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such dividend or distribution, or immediately after the Open of
Business on the effective date of such subdivision or combination, as the case
may be;



R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such dividend or distribution, or immediately prior to the Open
of Business on the effective date of such subdivision or combination, as the
case may be;



OS'=
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on the record date for such dividend or distribution, or immediately
prior to the Open of Business on the effective date of such subdivision or
combination, as the case may be; and



OS =
the number of shares of Common Stock outstanding immediately after the Open of
Business on the record date for such dividend or distribution, or immediately
after the Open of Business on the effective date of such subdivision or
combination, as the case may be.



Such adjustment shall become effective immediately after the Open of Business on
the record date for such dividend or distribution, or the effective date for
such subdivision or combination, as the case may be. If any dividend or
distribution of the type described in this Section 2.1 is declared but not so
paid or made, or the outstanding shares of Common Stock are not split or
combined, as the case may be, the Exercise Price shall be immediately
readjusted, effective as of the date the Company's board of directors or a duly
appointed committee thereof (the “Board of Directors”) determines not to pay
such dividend or distribution, or split or combine the outstanding shares of
Common Stock, as the case may be, to the Exercise Price that would then be in
effect if such dividend, distribution, share split or share combination had not
been declared or announced.


2.2Adjustment for Rights Issue. If, after the Issue Date of the Warrant, the
Company distributes any rights, options or warrants (other than pursuant to a
Shareholders' Rights Plan (defined below)) to all or substantially all holders
of the Company's Common Stock entitling them to purchase (for a period not more
than 45 days from the record date for such distribution) shares of Common Stock
at a price per share less than the average of the Closing Sale Prices of the
Common Stock for the 10 consecutive Trading Day period ending on, and including
the Trading Day immediately preceding the record date for such distribution, the
Exercise Price shall be decreased in accordance with the formula:




--------------------------------------------------------------------------------




[image1.jpg]


where:


R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such distribution;



R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such distribution;



O =
the number of shares of Common Stock outstanding immediately prior to the Open
of Business on the record date for such distribution;



N =
the number of additional shares of Common Stock issuable pursuant to such
rights, options or warrants;



P =
the per-share offering price payable to exercise such rights, options or
warrants for the additional shares plus the per-share consideration (if any) the
Company receives for such rights, options or warrants; and



M =
the average of the Closing Sale Prices of the Common Stock for the 10
consecutive Trading Day period ending on, and including, the Trading Day
immediately preceding the record date with respect to the distribution.



Such adjustment shall be successively made whenever any such rights, options or
warrants are distributed and shall become effective immediately after the Open
of Business on the record date for such distribution. To the extent that shares
of the Common Stock are not delivered after the expiration of such rights,
options or warrants, the Exercise Price shall be increased to the Exercise Price
that would then be in effect had the adjustments made upon the issuance of such
rights, options or warrants been made on the basis of delivery of only the
number of shares of Common Stock actually delivered. If such rights, options or
warrants are not so issued, the Exercise Price shall be increased promptly to be
the Exercise Price that would then be in effect if such record date for such
distribution had not been fixed.


For purposes of this Section 2.2, in determining whether any rights, options or
warrants entitle the holders to subscribe for or purchase Common Stock at less
than the average of the Closing Sale Prices of Common Stock for each Trading Day
in the applicable 10 consecutive Trading Day period, there shall be taken into
account any consideration received by the Company for such rights, options or
warrants and any amount payable on exercise thereof, the value of such
consideration, if other than cash, to be determined by the Board of Directors.


2.3Adjustment for Other Distributions. If, after the Issue Date of the Warrant,
the Company distributes to all or substantially all holders of its Common Stock
any of its debt or other assets or property (including cash, rights, options or
warrants to acquire capital stock of the Company or other securities, but
excluding (a) dividends or distributions (including




--------------------------------------------------------------------------------




subdivisions) referred to in Section 2.1 and distributions of rights, warrants
or options referred to in Section 2.2, (b) rights issued to all holders of
Common Stock pursuant to a Shareholders' Rights Plan, where such rights are not
presently exercisable, continue to trade with Common Stock and holders will
receive such rights together with Common Stock upon exercise of the Warrant),
(c) dividends or other distributions paid exclusively in cash (to which
Section 2.4 shall apply) and (d) any Spin-off to which the provisions set forth
below in this Section 2.3 shall apply) (“Distributed Property”), the Exercise
Price shall be decreased, in accordance with the formula:


[image2.jpg]


where:


R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such distribution;



R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such distribution;



M =
the average of the Closing Sale Prices of Common Stock for the 10 consecutive
Trading Day period ending on, and including, the record date for such
distribution; and



F =
the fair market value, as determined by the Board of Directors, of the portion
of the Distributed Property to be distributed in respect of each share of Common
Stock immediately as of the Open of Business on the record date for such
distribution.



Such adjustment shall become effective immediately prior to the Open of Business
on the record date for such distribution. Notwithstanding the foregoing, if “F”
as set forth above is equal to or greater than “M” as set forth above, in lieu
of the foregoing adjustment, the Holder shall receive, at the same time and up
on the same terms as holders of Common Stock, the amount and kind of Distributed
Property the Holder would have received had the Holder owned a number of shares
of Common Stock issued upon such exercise immediately prior to the record date
for such distribution. If such distribution is not so paid or made, the Exercise
Price shall again be adjusted to be the Exercise Price that would then be in
effect if such dividend or distribution had not been declared. If the Board of
Directors or a committee thereof determines “F” for purposes of this Section 2.3
by reference to the actual or when issued trading market for any Common Stock,
it must in doing so consider the prices in such market over the same period used
in computing the Closing Sale Prices of the Common Stock over the 10 consecutive
Trading Day period ending on, and including, the record date for such
distribution.


With respect to an adjustment pursuant to this Section 2.3 where there has been
a payment of a dividend or other distribution on the Common Stock in shares of
capital stock of any class or series, or similar equity interest, of or relating
to a Subsidiary or other business unit, where such capital stock or similar
equity interest is listed or quoted (or will be listed or quoted upon
consummation of the Spin‑off) on a national securities exchange or reasonably
comparable non‑U.S. equivalent, which is referred to herein as a “Spin‑off,” the
Exercise Price will be decreased based on the following formula:




--------------------------------------------------------------------------------






[image3.jpg]


R' =
the Exercise Price in effect immediately after the end of the Valuation Period
(as defined below);



R =
the Exercise Price in effect immediately prior to the end of the Valuation
Period;



F =
the average of the Closing Sale Prices of the capital stock or similar equity
interest distributed to holders of the Common Stock applicable to one share of
the Common Stock over the first 10 consecutive Trading Day period immediately
following, and including, the effective date for the Spin‑off (such period, the
“Valuation Period”); and



MP =
the average of the Closing Sale Prices of the Common Stock over the Valuation
Period.



The adjustment to the Exercise Price under the preceding paragraph of this
Section 2.3 will be made immediately after the Close of Business on the last day
of the Valuation Period, but will be given effect as of the Open of Business on
the effective date for the Spin‑off. For purposes of determining the Exercise
Price in respect of any exercise during the 10 Trading Days commencing on the
effective date for any Spin‑off, references within the portion of this Section
2.3 related to “Spin‑offs” to 10 consecutive Trading Days shall be deemed
replaced with such lesser number of Trading Days as have elapsed from, and
including, the effective date for such Spin‑off to, but excluding, the relevant
Determination Date.


For purposes of this Section 2.3, in determining whether any rights, options or
warrants entitle the holders to subscribe for or purchase shares of the Common
Stock at less than the average of the Closing Sale Prices of the Common Stock
for each Trading Day in the applicable 10 consecutive Trading Day period, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable on exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.


If, prior to a Determination Date, a record date for a Spin-off has been set but
the relevant dividend or distribution has not yet resulted in an adjustment to
the Exercise Price and an exercising Holder is not entitled to participate in
the dividend or distribution with respect to the shares of Common Stock the
Holder receives upon exercise (whether because the Holder was not a holder of
such shares of Common Stock on the effective date for such dividend or
distribution or otherwise), then as promptly as practicable following the
Determination Date, the Company will deliver to the Holder a number of
additional shares of Common Stock that reflects the increase to the number of
Warrant Shares deliverable as a result of the Spin-off.


2.4Adjustment for Cash Distributions. If, after the Issue Date of the Warrant,
the Company makes a distribution to all or substantially all holders of its
Common Stock consisting exclusively of cash, the Exercise Price shall be
adjusted in accordance with the formula:






--------------------------------------------------------------------------------




[image4.jpg]


R' =
the Exercise Price in effect immediately after the Open of Business on the
record date for such distribution;



R =
the Exercise Price in effect immediately prior to the Open of Business on the
record date for such distribution;



SP =
the average of the Closing Sale Prices of Common Stock over the 10 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the record date for such distribution; and



C =
the amount in cash per share the Company distributes to holders of Common Stock.



The adjustment shall become effective immediately after the Open of Business on
the record date with respect to the distribution.


Notwithstanding the foregoing, if “C” as set forth above is equal to or greater
than “SP” as set forth above, in lieu of the foregoing adjustment, adequate
provision shall be made so that the Holder shall have the right to receive on
the date on which the relevant cash dividend or distribution is distributed to
holders of Common Stock, the amount of cash the Holder would have received had
the Holder owned a number of shares exercisable from the Exercise Price on the
record date for such distribution. If such dividend or distribution is not so
paid or made, the Exercise Price shall again be adjusted to be the Exercise
Price that would then be in effect if such dividend or distribution had not been
declared.


2.5Adjustment for Company Tender Offer. If, after the Issue Date of the Warrant,
the Company or any Subsidiary makes a payment to holders of the shares of Common
Stock in respect of a tender or exchange offer, other than an odd‑lot offer, by
the Company or any of its Subsidiaries for shares of Common Stock, to the extent
that the cash and value of any other consideration included in the payment per
share of Common Stock exceeds the average of the Closing Sale Prices over the 10
consecutive Trading Day period commencing on, and including the Trading Day
immediately following the last date on which tenders or exchanges may be made
pursuant to such tender or exchange offer (the “Expiration Date”), the Exercise
Price shall be decreased based on the following formula:


[image5.jpg]


R' =
the Exercise Price in effect immediately after the Open of Business on the
Trading Day immediately following the Expiration Date;



R =
the Exercise Price in effect immediately prior to the Open of Business on the
Trading Day immediately following the Expiration Date;







--------------------------------------------------------------------------------




F =
the aggregate fair market value, as determined by the Board of Directors, of all
cash and other consideration payable in such tender or exchange offer for shares
purchased in such tender or exchange offer, such value to be measured as of the
expiration time of the tender or exchange offer (the “Expiration Time”);



OS =
the number of shares of Common Stock outstanding immediately prior to the
Expiration Time (prior to giving effect to such tender offer or exchange offer);



OS'=
the number of shares of Common Stock outstanding immediately after the
Expiration Time (after giving effect to such tender offer or exchange offer);
and



SP =
the average of the Closing Sale Prices of Common Stock over the 10 consecutive
Trading Day period commencing on, and including, the Trading Day immediately
following the Expiration Date.



The adjustment to the Exercise Price under this Section 2.5 will be made
immediately after the Open of Business on the 11th Trading Day following the
Expiration Date but will be given effect at the Open of Business on the Trading
Day following the Expiration Date. For purposes of determining the Exercise
Price, in respect of any exercise during the 10 Trading Days commencing on the
Trading Day immediately following the Expiration Date, references within this
Section 2.5 to 10 Trading Days shall be deemed replaced with such lesser number
of Trading Days as have elapsed from, and including, the Trading Day following
the Expiration Time to, but excluding, the relevant Determination Date.


2.6When No Adjustment Required. No adjustment need be made as a result of:


(a)the issuance of the rights pursuant to the Company's adoption of a
stockholders rights plan that provides that each share of Common Stock issued
upon exercise of the Warrant at any time prior to the distribution of separate
certificates representing rights will be entitled to receive the right (a
“Stockholder Rights Plan”);


(b)the distribution of separate certificates representing the rights under a
Stockholder Rights Plan;


(c)the exercise or redemption of the rights in accordance with any rights
agreement under a Stockholder Rights Plan;


(d)the termination or invalidation of the rights under a Stockholder Rights
Plan;


(e)upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
securities of the Company and the investment of additional optional amounts in
Common Stock under any plan;




--------------------------------------------------------------------------------






(f)upon the issuance of any shares of Common Stock or options or rights to
purchase or be issued those shares pursuant to any present or future employee,
director or consultant benefit plan or program of, or assumed by, the Company or
any of its Subsidiaries;


(g)ordinary course of business stock repurchases, including structured or
derivative transactions pursuant to a stock repurchase program approved by the
Board of Directors (but, for the avoidance of doubt, excluding transactions
described in Section 2.5);


(h)upon the issuance of any shares of Common Stock or any securities convertible
into, or exchangeable for shares of Common Stock, or the right to purchase
shares of Common Stock or such convertible or exchangeable securities other than
as described in Sections 2.2 or 2.3; or


(i)for a change in the par value of Common Stock.


If any event described in Section 2.6 (a) through (d) occurs, the Holder will
receive the rights upon exercise, unless, prior to any exercise, the rights have
separated from the Common Stock. If the rights have separated, the Exercise
Price will be decreased at the time of separation as provided by Section 2.2 or
2.3, as applicable, subject to readjustment in the event of expiration,
termination or redemption of such rights.


Notwithstanding the foregoing, no adjustment need be made to the Exercise Price
pursuant to Section 2.1, 2.2, 2.3, 2.4 or 2.5 if the Holder is entitled to
participate (as a result of holding this Warrant, and at substantially the same
time as Common Stock holders participate), subject to notice of such entitlement
to the Holder, in the transaction that would otherwise trigger the applicable
adjustment, as if the Holder held a number of shares of Common Stock issuable
upon exercise of this Warrant. No adjustment need be made if the Common Stock to
be issued upon exercise will actually receive the consideration provided in, or
be subject to, the transaction that would otherwise trigger the adjustment.


2.7Effect of Reclassification, Consolidation, Merger or Sale.


(a)Upon the occurrence of (i) any reclassification of the outstanding shares of
Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a split, subdivision
or combination covered by Section 2.1), (ii) any consolidation, merger, sale of
all or substantially all of the Company's assets (other than a sale of all or
substantially all of the assets of the Company in a transaction in which the
holders of Common Stock immediately prior to such transaction do not receive
securities, cash or other assets of the Company or any other Person), or (iii) a
binding share exchange which reclassifies or changes the outstanding shares of
Common Stock, in each case as a result of which the holders of Common Stock
shall be entitled to receive cash, securities or other property or assets with
respect to or in exchange for such Common Stock (any such event, a “Merger
Event”), then at the effective time of the Merger Event, the right to exercise
this Warrant will be changed into a right to exercise this Warrant into the type
and amount of shares of stock, other securities or other property or assets
(including cash or any combination thereof) that a holder of a number of shares
of Common Stock issuable upon exercise of this Warrant immediately prior to such
Merger Event would have owned or been entitled to receive (the




--------------------------------------------------------------------------------






“Reference Property”) upon such Merger Event. If the Merger event causes the
Common Stock to be converted into, or exchanged for, the right to receive more
than a single type of consideration (determined based in part upon any form of
stockholder election), the Reference Property to be received upon exercise will
be deemed to be the weighted average of the types and amounts of Reference
Property to be received by the holders of Common Stock that affirmatively make
such election).


(b)If the Company consummates a Merger Event, the Company shall promptly provide
notice to the Holder briefly describing the Merger Event and stating the type or
amount of cash, securities, property or other assets that will comprise the
Reference Property after any such Merger Event and any adjustment to be made
with respect thereto.


(c)The above provisions of this Section shall similarly apply to successive
Merger Events.


2.8Simultaneous Adjustments. In the event that this Section 2 requires
simultaneous adjustments to the Exercise Price under more than one of Sections
2.1, 2.2, 2.3 or 2.4 of this warrant then the Board of Directors of the Company
shall make such adjustments to the Exercise Price in good faith and in a
commercially reasonable manner.


2.9Successive Adjustments. After an adjustment to the Exercise Price under this
Section 2, any subsequent event requiring an adjustment under this Section 2
shall cause an adjustment to the Exercise Price as so adjusted.


2.10Limitation on Adjustments. The Company shall not take any action that would
result in an adjustment pursuant to the foregoing provisions in this Section 2
if that adjustment would reduce the Exercise Price below the then par value of
the shares of Common Stock issuable upon exercise of the Warrant. In no event
will the Exercise Price be increased other than as a result of a transaction
described in Section 2.1(c).


2.11Adjustment of Number of Warrant Shares. Upon each adjustment of the Exercise
Price pursuant to this Section 2, each Warrant outstanding prior to the making
of the adjustment in the Exercise Price shall thereafter evidence the right to
receive upon payment of the adjusted Exercise Price that number of shares of
Common Stock (calculated to the nearest hundredth) obtained from the following
formula:
[image6.jpg]
where:


N' =
the adjusted number of Warrant Shares issuable upon exercise of a Warrant by
payment of the adjusted Exercise Price.



N =
the number of Warrant Shares previously issuable upon exercise of a Warrant by
payment of the Exercise Price prior to adjustment.



E' =
the adjusted Exercise Price.



E =
the Exercise Price prior to adjustment.





--------------------------------------------------------------------------------




2.12No Avoidance. If the Company shall enter into any transaction for the
purpose of avoiding the provisions of this Section 2, the benefits provided by
such provisions shall nevertheless apply and be preserved.


2.13Notices.


(a)Promptly after any adjustment of the Exercise Price or the number of Warrant
Shares issuable hereunder, the Company shall give written notice thereof to the
Holder, setting forth in reasonable detail the calculation of such adjustment.


(b)The Company shall give written notice to the Holder at least five (5)
Business Days prior to the date on which the Company (I) closes its books or
takes a record (a) with respect to any dividend or distribution on the Common
Stock, (b) with respect to any pro rata subscription offer to holders of Common
Stock, (c) with respect to any pro rata redemption or similar offer to holders
of the Common Stock or (d) for determining rights to vote with respect to any
Merger Event, dissolution or liquidation or (II) enters into any transaction
that will result in an adjustment of the Exercise Price or the number of Warrant
Shares issuable hereunder.


Section 3.Restriction on Transfer of Warrant and Warrant Shares.


(a)On or after the Issue Date, the Holder may transfer this Warrant or the
Warrant Shares to any Person:


(i)pursuant to a registration statement that is, at the time of such transfer,
effective under the Securities Act;


(ii)pursuant to Rule 144 promulgated under the Securities Act; or


(iii)in a transaction otherwise exempt from the registration requirements of the
Securities Act (subject to the requirements of such exemption).


(b)Notwithstanding the foregoing, the following terms and conditions will apply
to each transfer provided for in Section 3(a):


(i)in the case of a transfer pursuant to Section 3(a)(ii) or (iii), as a
condition precedent to such transfer, unless otherwise agreed by the Company in
writing, the transferor must deliver an opinion of counsel reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from registration under the Securities Act and applicable state securities laws;
and


(ii)no Holder that is subject to the Company's then-applicable insider trading
policy may transfer any of the Warrants or any Warrant Shares except to the
extent permitted under such trading policy.


(c)By its acceptance of this Warrant, each Holder (i) shall be deemed to have
acknowledged and agreed to the restrictions on transfer described in this
Section, and to




--------------------------------------------------------------------------------




have acknowledged that the Company will rely upon the truth and accuracy of such
acknowledgement and agreement and (ii) agrees to the imprinting of the following
legend on any certificate or book-entry evidencing this Warrant and the Warrant
Shares:


THIS SECURITY WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, (THE “SECURITIES
ACT”), AND THIS SECURITY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. THE
HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT THIS SECURITY
MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) PURSUANT TO
AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, INCLUDING
RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), (II) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (III) TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES, IN EACH OF CASES (I) THROUGH (III) IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES.


(d)Except as provided in Section 3(a) and (b) above, this Warrant, the rights
represented hereby and the Warrant Shares may not be transferred in whole or in
part by the Holder. In order to effect any transfer or partial transfer of this
Warrant, the Holder shall deliver this Warrant to the Company with the notice of
transfer in the form attached (the “Notice of Transfer”) completed and duly
executed. Upon receipt of Notice of Transfer and the opinion of counsel required
by this Section, if any, the Company shall promptly (i) issue to the transferee
a new Warrant for the number of Warrant Shares assigned by the Holder, and (ii)
to the extent the transfer contemplated by the Notice of Transfer is not for the
entire number of Warrant Shares represented by this Warrant, issue to the Holder
a replacement Warrant representing the balance of such Warrant.


(e)The Company shall not be required to register any transfer of the Warrants or
the Warrant Shares in violation of this Section or applicable securities laws.
The Company may, and may instruct any transfer or warrant agent for the Company
to, place such stop transfer orders as may be required on the transfer books of
the Company in order to ensure compliance with the provisions of this Section
and applicable securities laws.


Section 4.Taxes. The issuance of certificates for Warrant Shares or the
establishment of an electronic book entry upon the exercise of the rights
represented by this Warrant will be made without charge to the Holder for any
issuance tax in respect thereof; provided, however, that the Company shall not
be required to pay any tax which may be payable in respect of any transfer
involved in the issuance and delivery of any certificate or establishment of an
electronic book entry in a name other than that of the Holder.


Section 5.Mutilated or Missing Warrant. If this Warrant shall be mutilated,
lost, stolen or destroyed and the Company shall receive evidence thereof and
(except with respect to




--------------------------------------------------------------------------------






mutilated Warrants returned to the Company) indemnity reasonably satisfactory to
it, then the Company shall issue and deliver in exchange and substitution for
and upon cancellation of the mutilated Warrant, or in lieu of and substitution
for the Warrant lost, stolen or destroyed, a new Warrant of like tenor and
representing an equivalent right or interest. An applicant for such a substitute
Warrant shall comply with such other reasonable requirements and pay such
reasonable charges as the Company may prescribe, including, without limitation,
the execution and delivery of a lost Warrant affidavit and indemnification
agreement in a form reasonably satisfactory to the Company and its counsel.


Section 6.No Rights as Stockholder until Exercise. Except as provided in Section
1.2(d), nothing contained in this Warrant shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or to receive
notice as stockholders in respect of any meeting of stockholders for the
election of directors of the Company or any other matter, or any rights
whatsoever as stockholders of the Company.


Section 7.Notices. All notices and other communications required or permitted to
be given with respect to the Warrant shall be in writing signed by the sender,
and shall be considered given: (w) on the date delivered, if personally
delivered during normal business hours, or on the next Business Day if delivered
after normal business hours of the recipient; (x) on the date sent by telecopier
with automatic confirmation of the transmitting machine showing the proper
number of pages were transmitted without error, if sent during normal business
hours of the recipient, or on the next Business Day if sent after normal
business hours; (y) on the Business Day after being sent by Federal Express or
another recognized overnight delivery service in time for and specifying next
day or next business day delivery; or (z) five (5) Business Days after mailing,
if mailed by United States postage-paid certified or registered mail, return
receipt requested, in each instance referred to in the preceding clauses (y) and
(z) only if all delivery charges are pre-paid. Each such notice or other
communication shall be given to the Holder at the address in a Warrant register
to be created and maintained by the Company and to the Company at its principal
executive offices.


Section 8.No Waivers; Remedies; No Impairment. Prior to the Expiration Date, no
failure or delay by the Holder in exercising any right, power or privilege with
respect to the Warrant shall operate as a waiver of the right, power or
privilege. A single or partial exercise of any right, power or privilege shall
not preclude any other or further exercise of the right, power or privilege or
the exercise of any other right, power or privilege. The rights and remedies
provided in the Warrant shall be cumulative and not exclusive of any rights or
remedies provided by law. The Company will not, by amendment of its charter or
by-laws or through any other means, directly or indirectly, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant and will
at all time in good faith assist in the carrying out of all such terms and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder against impairment.


Section 9.Amendments. No amendment, modification, termination or waiver of any
provision of the Warrant, and no consent to any departure from any provision of
the Warrant, shall be effective unless it shall be in writing and signed and
delivered by the Company and the Holder. Notwithstanding the foregoing, neither
Sections 1.2(f) or 1.2(g), nor this sentence, may be amended.






--------------------------------------------------------------------------------




Section 10.Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York that apply to contracts made
and performed entirely within such state.


Section 11.Severability of Provisions: Successors. Any provision of this Warrant
that is prohibited or unenforceable in any jurisdiction shall, as to that
jurisdiction, be ineffective to the extent of the prohibition or
unenforceability without invalidating the remaining provisions of the Warrant or
affecting the validity or enforceability of the provision in any other
jurisdiction. This Warrant shall be binding upon any entity succeeding the
Company by merger, consolidation or otherwise. All of the covenants and
agreements of the Company shall inure to the benefit of successors and permitted
assigns of the Holder.


Section 12.Titles and Subtitles; Section References. The titles and subtitles
used in this Warrant are used for convenience only and are not to be considered
in construing or interpreting this Warrant. Unless otherwise stated, references
to Sections are to the Sections of this Warrant.


Section 13.Purchase Agreement. The Company will provide any Holder with a copy
of the Purchase Agreement upon request.


Section 14.Definitions. For purposes of this Warrant, the following terms have
the following meanings:


(a)“Business Day” means any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.


(b)“Close of Business” means 5:00 p.m. (New York City time).


(c)“Closing Sale Price” of the Common Stock on any date means the closing
per-share sale price (or if no closing per-share sale price is reported, the
average of the last bid and ask prices or, if more than one in either case, the
average of the average last bid and the average last ask prices) on that date as
reported the principal other national or regional securities exchange on which
the shares of the Common Stock are then traded. The Closing Sale Price will be
determined without reference to after-hours or extended market trading. If the
Common Stock is not so listed for trading on the relevant date, then the
“Closing Sale Price” of the Common Stock will be the last quoted bid price for
Common Stock in the over-the-counter market on the relevant date as reported by
Pink OTC Markets Inc. or a similar organization. If the Common Stock is not so
quoted, then the “Closing Sale Price” of the Common Stock will be determined by
a U.S. nationally recognized independent investment banking firm selected by the
Company for this purpose.


(d)“Convertible Notes” means the Company's 4.75% Senior Convertible Debentures
due 2014 and 4.5% Senior Convertible Debentures due 2015.


(e)“Exchange Act” means the Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------




(f)“Issue Date” means the date on which the Warrant was originally issued or
deemed issued as set forth on the face of the Warrant.


(g)“Market Disruption Event” means the occurrence or existence on any Scheduled
Trading Day for the Common Stock of any suspension or limitation imposed on
trading (by reason of movements in price exceeding limits permitted by the stock
exchange or otherwise) in the Common Stock or in any options contracts or
futures contracts relating to the Common Stock, and such suspension or
limitation occurs or exists at any time within the 30 minutes prior to the
closing time of the relevant exchange on such Scheduled Trading Day.


(h)“Open of Business” means 9:00 a.m. (New York City time).


(i)“Person” means any individual, corporation, partnership, company, trust,
unincorporated organization or any other form of entity.


(j)“Scheduled Trading Day” means any day that is scheduled by the applicable
exchange to be a Trading Day, provided that if the Common Stock is not listed or
traded, then a “Scheduled Trading Day” shall have the same meaning as Business
Day.


(k)“Securities Act” means the Securities Act of 1933, as amended.


(l)“Subsidiary” means a Person more than 50% of the outstanding voting stock of
which is owned, directly or indirectly, by the Company or by one or more other
Subsidiaries of the Company, or by the Company and one or more other
Subsidiaries of the Company.


(m)“Trading Day” means a day on which (i) there is no Market Disruption Event
and (ii) trading in the Company's securities generally occurs on the NASDAQ
Global Select Market, or if shares of Common Stock are not listed on the NASDAQ
Global Select Market, then as reported by the principal other national or
regional securities exchange on which the shares of Common Stock are then
traded, or if the Common Stock is not listed or approved for trading on another
national or regional securities exchange, on the principal market on which
shares of the Common Stock are then traded, provided that if the Common Stock is
not so listed or traded, then a “Trading Day” shall have the same meaning as
Business Day.


(n)“Transfer Agent” means Computershare Trust Company, N.A., or any successor
transfer agent for the Company.


[The next page is the signature page]




--------------------------------------------------------------------------------








The Company has executed and delivered this Warrant as of the date set forth
above.


 
 
SUNPOWER CORPORATION
 
 
 
 
By:
/s/ Thomas H. Werner
 
Name: Thomas H. Werner
 
Title: Chief Executive Officer



Accepted:
 
 
 
TOTAL GAS & POWER USA, SAS
 
By:
/s/ Arnaud Chaperon
 
Name: Arnaud Chaperon
 
Title: President
 

 






















































Warrant Signature Page






--------------------------------------------------------------------------------






NOTICE OF EXERCISE
(To Be Completed Only Upon Exercise)
TO:
SunPower Corporation
 
77 Rio Robles
 
San Jose, California 95134



1.    The undersigned hereby irrevocably elects to exercise the Warrant with
respect to _____________ Warrant Shares pursuant to the terms of the Warrant.


2.    If Cash Exercise, check this box o: The undersigned tenders herewith full
payment of the aggregate cash exercise price equal to $_____________ U.S.
Dollars for such shares in accordance with the terms of the Warrant.


3.    If Cash Exercise and there is no effective registration statement under
the Securities Act to cover the issuance of the Warrant Shares upon such Cash
Exercise, check this box o: The undersigned hereby makes the representations and
warranties set forth in Section 3.2 of the Purchase Agreement as if it were the
“Investor” and the Warrant Shares to be issued upon this exercise were the
“Securities” (the “Private Placement Representations”).


4.    If Net-Issue Exercise, check this box o: The undersigned exercises the
Warrant on a net-issue basis pursuant to the terms set forth in the Warrant.
Net-Issue Information:    


(a) Number of Warrant Shares to be Issued to Holder:
                                                          
(b) Number of Warrant Shares Subject to Warrant Surrendered:
                                           
(c) Number of Warrant Shares Remaining Subject to Warrant, if any:
                                  



5.    (Select one option below):


Please issue a certificate or certificates representing said Warrant Shares in
such name or names as specified below:
 
(Name and Address)
 
 

 
Please establish an electronic book entry at the Transfer Agent in a segregated
account established by the Transfer Agent for the benefit of and registered in
the name of such name or names as specified below:
 
(Name and Address)
 
 

    




--------------------------------------------------------------------------------




Determination Date:                              
By:                                                                          

(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)




--------------------------------------------------------------------------------






NOTICE OF TRANSFER
(To Be Completed Only Upon Transfer)


TO:
SunPower Corporation
 
77 Rio Robles
 
San Jose, California 95134



FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
______________________________ the right represented by this Warrant, to
purchase ______________________ Warrant Shares.


Please issue a Warrant representing the right to purchase such Warrant Shares in
such name or names as specified below:
    
 
(Name and Address)
 
 



The undersigned requests the Company, by written order to exchange or register
the transfer of a Warrant or Warrants, and, to the extent the transfer
contemplated by this notice is not for the entire number of Warrant Shares
represented by this Warrant, to issue a replacement Warrant in the name of the
undersigned representing the balance of such Warrant Shares.


By executing and delivering this Notice of Transfer, the undersigned represents
and warrants that transfer contemplated hereby is being made in accordance with
Section 3 of this Warrant.






Dated:                                
By:
                                                                                                                                     

(Signature must conform in all respects to name of the Holder as set forth on
the face of the Warrant)














